Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-21-00363-CV

            IN THE MATTER OF THE ESTATE OF BEN GARZA, III, DECEASED

                           From the County Court, Guadalupe County, Texas
                                    Trial Court No. 2020-PC-0203
                               Honorable Bill Squires, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Patricia O. Alvarez, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: February 16, 2022

DISMISSED FOR WANT OF PROSECUTION

           On December 14, 2021, this court issued an order requiring appellant to provide written

proof to this court no later than December 27, 2021 that either (1) the reporter’s fee has been paid

or arrangements have been made to pay the reporter’s fee; or (2) appellant is entitled to appeal

without paying the reporter’s fee. Our order stated that if appellant failed to respond within the

time provided, appellant’s brief would be due no later than January 13, 2022, and the court would

consider only those issues or points raised in appellant’s brief that do not require a reporter’s record

for a decision. See TEX. R. APP. P. 37.3(c). Appellant did not file written proof in response to our

order; therefore, appellant’s brief was due no later than January 13, 2022.

           Neither appellant’s brief nor a motion for extension of time were filed by January 13, 2022.

Consequently, on January 19, 2022, we ordered appellant to file, no later than January 31, 2022,
                                                                                       04-21-00363-CV


her brief and a written response reasonably explaining: (1) her failure to timely file a brief, and (2)

why appellee is not significantly injured by appellant’s failure to timely file a brief. Our order

cautioned that if appellant failed to timely file a brief and the written response, we would dismiss

the appeal for want of prosecution.

       Appellant did not file a brief or the written response required by our January 19, 2022

order. We accordingly dismiss the appeal for want of prosecution. See TEX. R. APP. P. 38.8(a)(1);

42.3(b)–(c).

                                                   PER CURIAM




                                                 -2-